23 So.3d 238 (2009)
3031 INVESTMENT CORPORATION, Appellant,
v.
OCEAN BANK, Appellee.
No. 3D09-2362.
District Court of Appeal of Florida, Third District.
December 16, 2009.
Buchanan Ingersoll & Rooney, Richard A. Morgan and Kelly A. McGovern, Miami, for appellant.
Jones, Walker, Waechter, Poitevent, Carrere & Denegre, Stephanie Reed Traband and Mark R. King, Miami, for appellee.
Before COPE, GERSTEN, and SHEPHERD, JJ.
*239 SHEPHERD, J.
Affirmed. See KeyBank Nat'l Ass'n v. Knuth Ltd., 15 So.3d 939 (Fla. 3d DCA 2009); Atco Constr. & Dev. Corp. v. Beneficial Sav. Bank, 523 So.2d 747, 750 (Fla. 5th DCA 1988) ("[A] court of equity should appoint a receiver unless the mortgagor makes it clear that the real property covered by the mortgage will sell for enough to pay the debt and charges due the mortgagee and thus affords ample and entirely adequate security.").